EX-28.e.1.a AMENDMENT TO DISTRIBUTION AGREEMENT BETWEEN GPS FUNDS II AND ASSETMARK BROKERAGE, LLC This Amendment (the “Amendment”) is entered into as of [January], 2016, by and between GPS Funds II, a Delaware statutory trust (the “Trust”), and AssetMark Brokerage, LLC, a Delaware limited liability company (the “Distributor”). The parties hereby amend the Distribution Agreement dated August 15, 2014 (the “Agreement”), as set forth below.Unless otherwise provided, capitalized terms used herein shall have the same meanings given to such terms in the Agreement. Effective immediately, Appendix A of the Agreement is replaced with Appendix A attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. GPS FUNDS II Name: Title: ASSETMARK BROKERAGE, LLC Name: Title: APPENDIX A GuidePath® Growth Allocation Fund GuidePath® Conservative Allocation Fund GuidePath® Tactical Allocation Fund GuidePath® Absolute Return Allocation Fund GuideMark® Opportunistic Fixed Income Fund GuidePath® Multi-Asset Income Allocation Fund GuidePath® Managed Futures Strategy Fund GuidePath® Flexible Income Allocation Fund
